Case 0:19-cv-61664-RS Document 14 Entered on FLSD Docket 08/26/2019 Page 1 of 10




               Exhibit A
Case 0:19-cv-61664-RS Document 14 Entered on FLSD Docket 08/26/2019 Page 2 of 10



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 0:19-CV-61664

  MISMA RIVERA, individually
  and on behalf of all others similarly situated,

          Plaintiff,

  v.

  METROPCS FLORIDA, LLC,

          Defendant.
                                                                 /

            PLAINTIFF'S FIRST SET DISCOVERY REQUESTS TO DEFENDANT

          Plaintiff MISMA RIVERA (“Plaintiff”) requests that Defendant METROPCS FLORIDA,

  LLC (“Defendant”) respond to the following interrogatories, requests for production, and requests

  for admission within thirty (30) days of the service of these requests, and produce electronic

  delivery all responsive documents to Plaintiff’s counsel within the same thirty (30) days.

  1.      INSTRUCTIONS

          2.         You are requested to produce all documents responsive to these requests to The

  Law Offices of Jibrael S. Hindi, PLLC, 110 SE 6th St., Suite 1744, Fort Lauderdale, FL 33301

  within thirty (30) days of service of this demand.

          3.         References to “METROPCS FLORIDA, LLC” and “Defendant” includes your

  agents, employees, attorneys, and your merged or acquired predecessors. Likewise, references to

  any other name person or entity include that person’s agents, employees, attorneys and in the case

  of a non-natural person, it's merged or acquired predecessors.

          4.         Unless otherwise specified in a particular paragraph, the time period covered by

  these requests is January 1, 2015, to the present.
                                                                     s




                                                                                                                     PAGE | 1 of 9
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540

                                                        www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 14 Entered on FLSD Docket 08/26/2019 Page 3 of 10



            5.         A request for a document includes all responsive documents within your

  possession, custody or control, or within the possession, custody or control of your agents,

  employees and attorneys, including documents you have the right or practical ability to obtain

  from others on demand.

            6.         All documents responsive to these requests shall be produced in full, without

  abridgement, abbreviation, or expurgation of any sort. If any such documents cannot be produced

  in full, you are requested to produce the document to the greatest extent possible and indicated in

  your written response what documents cannot be produced and why.

            7.         You are requested to produce the original and all non-identical copies, including all

  drafts, of each document requested. If you are not able to produce the original of any document,

  please produce the best available copy of all non-identical copies, including drafts.

            8.         Each request and subparagraph or subdivision thereof shall be construed

  independently, and no other request or subparagraph or subdivision thereof shall be referred to or

  relied on for the purpose of limiting its scope except insofar as the request or subparagraph or

  subdivision construed expressly refers to another request or subparagraph or subdivision thereof.

            9.         If any document requested herein was at one time in existence, but has been lost,

  discarded, deleted, or destroyed, identify each such document including its date, author and subject

  matter.

            10.        If any document requested herein is maintained in electronic form (e.g., e-mail,

  computer files), you are requested to produce each such document in paper form as well as provide

  a copy of each document in electronic form (i.e., computer disk or CD-ROM).

            11.        If you decline to produce any document or information in whole or in part because

  of a claimed privilege, or for any other reason, please state the following:

                                                                     s




                                                                                                                       PAGE | 2 of 9
                                         LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                 110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540

                                                          www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 14 Entered on FLSD Docket 08/26/2019 Page 4 of 10



                  (a)       Describe the document with specificity;

                  (b)       Identify the privilege claimed or other reason why the document is not being

                            produced;

                  (c)       State the names and capacities of all persons who participated in the

                            preparation of the document; and

                  (d)       State the names and capacities of all persons to whom the document was

                            circulated or its contents communicated.

         12.      The present tense includes the past and future tenses.

         13.      The use of the singular form of any word includes the plural and vice-versa.

         14.      The connectors “and” and “or,” even when used without the other, shall be

  construed disjunctively or conjunctively as necessary to bring within the scope of the discovery

  request all responses that might otherwise be construed to be outside of its scope.

         15.      The adjectives “any” and “all,” even when used without the other, shall be

  construed disjunctively or conjunctively as necessary to bring within the scope of the discovery

  request all responses that might otherwise be construed to be outside of its scope.

         16.      This Request is continuing in nature so as to require you to serve a supplemental

  response and/or production, pursuant to Rule 26(e) of the Federal Rules of Civil Procedure, in the

  event you obtain or discover any additional, further, or different information or documents after

  the production of the documents or things requested herein.

         17.      All words not specifically defined herein shall be given their ordinary meaning.

         18.       If you claim any request is vague, ambiguous, overly broad, irrelevant, or unduly

  burdensome, please contact the undersigned and an effort will be made to remedy the issue.



                                                                s




                                                                                                                  PAGE | 3 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540

                                                     www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 14 Entered on FLSD Docket 08/26/2019 Page 5 of 10



  2.     DEFINITIONS

         1.         “Action” means the above captioned action.

         2.         “Defendant” means METROPCS FLORIDA, LLC.

         3.          “TCPA” refers to the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

         4.         “Communication(s)” shall mean, among others, any actual or attempted meetings,

  gatherings, assemblies, encounters, discussions, dialogues, exchanges, conversations, contact and

  correspondence of any type and by any means, including but not limited to letters, regular mail,

  telephone calls, facsimiles, electronic mail, and instant messaging communications, etc.

         5.          “Documents” should be construed to include, without limitation, a writing of any

  kind, including memoranda, correspondence, handwritten notices or any other printed, graphic, or

  recorded matter, however produced or reproduced, including working papers, preliminary,

  intermediate or final drafts, diaries, desk calendars, appointment books, photographs, films, video

  tapes, electronic mail, computerized financial records, electronically stored or computerized

  information (“ESI”), data stored on hard drives and floppy disks and all other writings and

  recordings of every kind which are in Your actual or constructive possession, custody or control.

  Any copies of documents bearing notations or marks not found in the original shall be deemed to

  be different documents and shall also be produced.

         6.         Defendant should state the format in which it proposes to produce ESI sufficiently

  in advance to give Plaintiff a reasonable opportunity to determine whether the format presents any

  issues and address them with Defendant before production. ESI should be produced in its native

  format unless otherwise agreed. If you refuse to produce any ESI responsive to Plaintiffs discovery

  requests, or refuse to search for potentially responsive ESI due to an allegedly unreasonable burden

  or cost, then you "must also identify, by category or type, the sources containing potentially

                                                                  s




                                                                                                                    PAGE | 4 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540

                                                       www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 14 Entered on FLSD Docket 08/26/2019 Page 6 of 10



  responsive information that Defendant is neither searching nor producing. The identification

  should, to the extent possible, provide enough detail to enable the requesting party to evaluate the

  burdens and costs of providing the discovery and the likelihood of finding responsive information

  on the identified sources." FRCP 26, Comm. Notes on Rules-2006 Amendment.

         7.         The term “deleted file” means any electronic data file that has been deleted from

  the electronic media on which it resided. A deleted file is any file whose File Allocation Table

  (“FAT”), or equivalent entry has been modified to indicate the file as being deleted and/or not

  readily visible to the operating system and/or the software with which it was created.

         8.         As used herein, the terms “Identify,” “Identification,” “Describe,” or

  “Description”:

                    (a)       when used in reference to a document means to state (i) the name of the

                              person who prepared it or over whose signature it was issued; (ii) the name

                              of each person to whom it was addressed or distributed; (iii) the nature and

                              substance of the writing with sufficient particularity to enable it to be

                              identified; (iv) its date and, if it bears no date, the date when it was prepared;

                              and (v) the physical location of it, and the name and address of its custodian;

                    (b)       when used with reference to an oral communication, means to state (i) the

                              name of each person who participated in the communication, and the name

                              of each person who was present at the time it was made; (ii) by whom each

                              person was employed, and whom each person represented or purported to

                              represent in making such oral communications; (iii) the date and place

                              where such oral communication was made; and (iv) the identification of



                                                                  s




                                                                                                                    PAGE | 5 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540

                                                       www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 14 Entered on FLSD Docket 08/26/2019 Page 7 of 10



                              each and every document or recording pertaining or relating to such oral

                              communication;

                    (c)       when used with reference to a person or individual, means to state (i) his or

                              her full name and last known business address and telephone number, (ii)

                              his or her last known residence address and telephone number; and (iii) the

                              name and last known business address of his or her employer at the time

                              referred to in your answer, and at the present time, and the employment

                              position held by such employee with each employer; and the date when each

                              such employment began and ceased; and

                    (d)       when used with reference to a corporation, association, company,

                              partnership, or other business or governmental entity means to state (i) its

                              full name; (ii) its principal place of business; and (iii) its last known address

                              and telephone number; (e) when used in reference to any act, occurrence,

                              occasion, meeting, transaction, or conduct, means to set forth the event or

                              events constituting such act, its location, the date and persons participating,

                              persons present or involved, witnesses, and the documents relating or

                              referring in any way thereto.

         9.          “Person(s)” means natural persons, corporations, partnership, joint ventures, sole

  proprietorships, or any other type of business or commercial entity, as well as any and all

  consultants or other experts retained by you or your attorneys.

         10.        “Plaintiff” means and refers to the named Plaintiff in this action, MISMA RIVERA.

         11.        “Text message” means SMS or MMS text message unless otherwise specified.



                                                                  s




                                                                                                                    PAGE | 6 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540

                                                       www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 14 Entered on FLSD Docket 08/26/2019 Page 8 of 10



          12.        “Third-Party Vendor(s)” means the person(s) or entities in which Defendant paid

  for, subscribed to and/or otherwise obtained services from in order to send text messages to

  consumers between January 1, 2015, to present.

          13.        “Time frame relevant to this action” means that period of time within the four (4)

  year period preceding the filing of the initial complaint in this action.

  3.      INTERROGATORIES

          1.         Please identify the software and/or equipment used to send Plaintiff the text

  messages identified in the complaint. See D.E. 1 at ¶ 30.

          2.         Please explain why Defendant sent the text messages identified in the complaint.

  See D.E. 1 at ¶ 30. See D.E. 1 at ¶ 30.

          3.         Please identify the number of text messages Defendant sent to the phone number

  305-764-6089 from August 29, 2015, through August 28, 2019.

          4.         Please identify the number of text messages Plaintiff sent to Defendant.

          5.         Please explain, step-by-step, how the text messages identified in the complaint, see

  D.E. 1 at ¶ 30, were sent to Plaintiff.

  4.      REQUESTS FOR PRODUCTION

          1.         Please produce copies of all text messages Defendant sent to the phone number

  305-764-6089 from August 29, 2015, through August 28, 2019.

          2.         Please produce a copy of the contract Defendant claims Plaintiff entered into. See

  D.E. 5 at 3 (“…Rivera entered a contract with Metro, which incorporated Metro's 2010 Terms

  and Conditions, and received a copy of the Terms and Conditions….” (emphasis added).

          3.         Please produce a copy of the “Metro Information Sheet.” See D.E. 5 at 5.

          4.         Please produce a copy of the “Metro Box Sticker.” See D.E. 5 at 5.

                                                                   s




                                                                                                                     PAGE | 7 of 9
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540

                                                        www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 14 Entered on FLSD Docket 08/26/2019 Page 9 of 10



         5.         Please produce a copy of the documents wherein Plaintiff provides express consent

  to receive marketing text messages from Defendant.

  5.     REQUESTS FOR ADMISSION

         Please admit or deny the following:

         1.         Defendant sent one or more marketing text messages to the phone number 305-764-

  6059 between August 29, 2015, through August 28, 2019.

         2.         The equipment and/or software used to send the text messages identified in the

  complaint, dee D.E. 1 at ¶ 30, can send text messages to multiple different phone numbers

  simultaneously. See D.E. 1 at ¶ 30.


         DATED: August 23, 2019
                                                                  Respectfully Submitted,

                                                                   /s/ Jibrael S. Hindi                                    .
                                                                  JIBRAEL S. HINDI, ESQ.
                                                                  Florida Bar No.: 118259
                                                                  E-mail:      jibrael@jibraellaw.com
                                                                  THOMAS J. PATTI, ESQ.
                                                                  Florida Bar No.: 118377
                                                                  E-mail:      tom@jibraellaw.com
                                                                  The Law Offices of Jibrael S. Hindi
                                                                  110 SE 6th Street, Suite 1744
                                                                  Fort Lauderdale, Florida 33301
                                                                  Phone:       954-907-1136
                                                                  Fax:         855-529-9540
                                                                  COUNSEL FOR PLAINTIFF




                                                                  s




                                                                                                                    PAGE | 8 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540

                                                       www.JibraelLaw.com
Case 0:19-cv-61664-RS Document 14 Entered on FLSD Docket 08/26/2019 Page 10 of 10



                                         CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on August 23, 2019, the foregoing was electronically

  served via email on the following:

         Kristine McAlister Brown
         Alston & Bird
         1201 W Peachtree Street, NE
         One Atlantic Center
         Atlanta, GA 30309-3424
         404-881-7584
         Fax: 404-253-8497
         Email: kristy.brown@alston.com

         Derin B. Dickerson
         Alston & Bird
         1201 W Peachtree Street
         1 Atlantic Center
         Atlanta, GA 30309
         404-881-7454
         Email: derin.dickerson@alston.com

         COUNSEL FOR DEFENSE
                                                                 /s/ Jibrael S. Hindi                                    .
                                                                JIBRAEL S. HINDI, ESQ.
                                                                Florida Bar No.: 118259




                                                                s




                                                                                                                  PAGE | 9 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540

                                                     www.JibraelLaw.com
